 MUNCY CORPORATION263Muncy CorporationandLocal 682,InternationalUnion,United Automobile,Aerospace and Agricul-tural ImplementWorkers of America (UAW).Cases 9-CA-7118, 9-CA-7356, and 9-CA-7327-1, -2June 10, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn January 9, 1974, Administrative Law JudgeThomas S. Wilson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs'and has decided to affirm the rulings,findings,2and conclusions3of the AdministrativeLaw Judge.41.Cease and desist from:(a) Provoking violence or directing assaults uponemployees because they engage in activities on behalfof Local 682, International Union, United Automo-bile,Aerospace and Agricultural Implement Workersof America (UAW), or any other labor organization.(b) Interfering with the posting of informationalpicket signs by the above-named labor organizationor any other labor organization by tearing down andremoving said signs which are not attached to, orappear on, its property.(c)Promising employees economic benefits inorder to discourage membership in, sympathy for,support of, or activity on behalf of the above-namedlabor organization or any other labor organization.(d)Telling employees that it will not sign acollective-bargainingagreementwith the above-named labor organization.(e) Instigating, preparing, or promulgating decerti-ficationpetitionsor employee resignation lettersfrom the above-named labor organization or anyother labor organization.(f)Refusing to meet and/or bargain in good faithwith Local 682, International Union, United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America (UAW), as the exclusivecertifiedrepresentativeof its employees in thefollowing appropriate unit:ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent,Muncy Corporation, Enon, Ohio, its officers, agents,successors,and assigns, shall:iThe General Counsel has moved to strike Respondent's exceptions andsupporting brief on the grounds that Respondent generally failedto complywith Sec.102.46(c) of the Board'sRules and Regulations, Serves 8, asamended,which sets forth requirements pertaining to the contentsof briefssubmitted to the Board.GeneralCounsel asserts thatRespondentspecifically failed to comply with the rule in that Respondent's brief isreplete with references to matters not contained in the recordto support itsarguments.Although Respondent's brief in support of its exceptions doesnot fully comply with Sec. 102.46(c),we find that there has been substantialcompliance therewith,and, therefore,we deny GeneralCounsel'smotion2The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandardDry Wall Products,inc, 91 NLRB 544, enfd.188 F.2d362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findingsRespondent also excepted to the Administrative Law Judge'sDecision,inter ala,on the grounds that he was biased against Respondent andprejudged the case in that he: (I) consistently resolvedcredibilityquestionsagainst Respondent'switnesses, (2) refused to admit into evidence certaindocuments offered by Respondent,(3) is admittedly a friend of anotherAdministrative Law Judge who had at one time issued a Decision and Orderadverse to Respondent, and (4)conducted the hearing in a prejudicialmannerby his "[frequentlyantagonistic)demeanor towards all ofmanagement's witnesses,"and by continually"cross-examining"witnessesWe find nothing in the record which reveals that the Administrative LawJudge'sconduct of the hearing,rulings on evidence,and resolutions ofAll production and maintenance employees in-cluding janitors and truckdrivers employed at theRespondent's plant located at 2601 Enon Road,Enon,Ohio, but excluding all office clericalemployees, professional employees, guards andsupervisors as defined in the Act.credibilitywere the result of bias or prejudice.See, e g ,UnitedAircraftCorporation,192 NLRB 382. Neitherdoes the record show that he hadprejudgedthe case, or that his "friendship"with anotherAdministrativeLaw Judgein any wayaffected the conclusions he reached in this case. Nordo wefind anythingin the recordwhich suggeststhat theAdministrativeLaw Judge,by his questioning of witnesses,was doing anything other thanattempting to inquirefully into thefacts. See Sec. 102 35,Board's Rules andRegulations,and 5 U.S.C. §556(d) Accordingly,we find Respondent'sassertions of bias and prejudiceto bewholly without merit.3We agree with Respondent that it is neither"coercive" nor an illegal"inducement"for anemployerto expressthe view, eitherin prose or in so-calledpoetry,that his plantwouldbe a happierplacewithout a union.However,since we agree with the Administrative Law Judge's findings thatRespondent was undera dutyto bargain withthe Unionat the time itcaused the poem to bedistributed,we find such distribution to have beenpart andparcel of Respondent'scampaign to undercutthemajorityrepresentative,and thus unlawfulsolelyfor that reason4In the section of his Decision entitled"Conclusions" under subsection4 thereof,the Administrative Law Judge inadvertently stated thatstrikersBrenda Miller,Ruth(Smith)Wilson,Claudette Adams, Sally Vermillion,and Ruth Smouse reported at the plant on September22. The correct dateshould read September 25The AdministrativeLaw Judge found various independentviolations ofSec 8(a)(1), but did not specifically include them in his recommendedOrder.We agree with his conclusions and, accordingly, we shall issue anOrder modifying the recommendedOrder of the AdministrativeLaw Judgeto remedy theseviolations.211NLRB No. 30 264DECISIONSOF NATIONALLABOR RELATIONS BOARD(g)Discharging or otherwise discriminating inregard to the hire and tenure of employment and anyterm or condition of employment of any of itsemployees specifically including refusing to reinstatethe strikers because of their membership in oractivitieson behalf of Local 682, InternationalUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America (UAW), or anyother union of their choice.(h) In any manner interfering with, restraining, orcoercing its employees in the exercise of the right toself-organization, to form labor organizations, to joinor assistLocal 682, International Union, UnitedAutomobile, Aerospace and Agricultural ImplementWorkers of America (UAW), to bargain collectivelythrough representatives of their own choosing, toengage inconcerted activities for the purpose ofcollective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request bargain collectively in good faithwith Local 682, International Union, United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America (UAW), as the exclusiverepresentativeofRespondent's employees in theappropriate unit above found with respect to rates ofpay, wages, hours of employment, and other termsand conditions of employment and, if an under-standing is reached, embody same in a written,signed agreement.(b)Offer to each of the following 14 unfair laborpractice strikers immediate and full reinstatement tohis former job with adequate protection against anyactions by its nonstriking employees or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges,discharging, if need be, any employeehired after June 19, 1972, and make each whole forany loss of pay he may have suffered by reason of thediscrimination against him in the manner set forth inthe section of the Administrative Law Judge'sDecision entitled "TheRemedy," with interestthereon at 6 percent per annum:Larry HubbardRuth SmouseRichard MyersBarbara PageWayne SuttlesPhyllis PrughBrenda MillerDona RobinsonRuth (Smith) WilsonJanWilsonClaudette AdamsMartha RussellSally VermillionHilda Frey(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its plant in Enon, Ohio, copies of theattached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 9, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 9, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.5 In the event that this Order is enforced by a Judgmentof a UnitedStates Court of Appeals, the words in the notice reading "Postedby Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, bargain collectively ingood faith with Local 682, International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America (UAW), as theexclusive representative of Respondent's employ-ees in the appropriate unit set forth below withrespect to rates of pay, wages, hours of employ-ment, and other terms and conditions of employ-ment and, if an agreement is reached, we willembody the same in a written, signed agreement.The appropriate unit is as follows:All production and maintenance employeesincluding janitors and truckdrivers em-ployed at the Respondent's plant located at2601 Enon Road, Enon, Ohio, but excludingalloffice clerical employees, professionalemployees, guards and supervisors as de-fined in the Act.WE WILL offer to the 14 unfair labor practicestrikers named below immediate reinstatement oftheir former jobs with adequate protection againstany actions by our nonstriking employees or, ifthose jobs no longer exist, to substantiallyequivalent positions, without prejudice to their MUNCY CORPORATION265seniority or other rights and privileges, and WEWILL pay them for any loss of pay they mayhave suffered by reason of our discriminationagainst them together with interest thereon at 6percent annum. These unfair labor practicestrikersare:LarryHubbard, RichardMyers,Wayne Suttles,BrendaMiller,Ruth (Smith)Wilson, Claudette Adams, Sally Vermillion, RuthSmouse,BarbaraPage,PhyllisPrugh,DonaRobinson, Jan Wilson, Martha Russell, and HildaFrey.WE WILL NOT at anytime engagein provoca-tions of violenceor assaultsdirected at personsengagedin activities on behalf of Local 682,International Union, United Automobile, Aeros-pace and Agricultural Implement Workers ofAmerica (UAW), or any other labor organization.WE WILL NOT interfere with the posting ofinformational picket signs by the above-namedlabor organization or any other labor organiza-tion by tearing down and removing said signswhich neither are attached to, or appear on, ourproperty.WE WILL NOT promise employees economicbenefits in order to discourage membership in,sympathy for, support of, or activity on behalf ofthe above-named labor organization or any otherlabor organization.WE WILL NOT tell employees that we will notsign a collective-bargaining agreement with theabove-named labor organization.WE WILL NOTinstigate,prepare, or promulgatedecertification petitions or employee resignationletters from the above-named labor organizationor any other labor organization.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exerciseof their right to self-organization, to form, join, orassistLocal 682, International Union, UnitedAutomobile, Aerospace and Agricultural Imple-mentWorkers of America (UAW), or any otherlabor organization of their choice, to bargaincollectively through a bargaining agent chosen byour employees,to engagein concerted activitiesfor the purposes of collective bargaining or othermutual aid or protection, or to refrain from anysuch activities.MUNCY CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge duly filed on June 20, 1972, by Local 682,InternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America (UAW),herein referred to as the Charging Party or the Union, theGeneral Counsel of the National Labor Relations Board,herein referred to as the General Counsel' and the Boardrespectively, the Regional Director for Region 9 (Cincin-nati,Ohio),issued itscomplaint dated July 31, 1972, andentitled "Complaint and NoticeofHearing" in Case9-CA-7118 against Muncy Corporation, herein referred toas the Respondent.Upon a charge in Case 9-CA-7356 duly filed on October18, 1972, and upon a charge in Case 9-CA-7327-1 dulyfiledonOctober 5, 1972, and a charge in Case9-CA-7327-2 duly filed on October 6, 1972, the saidGeneral Counsel, over the signature of the Acting RegionalDirector forRegion 9, issued its complaint entitled"Consolidated Complaint and Notice of Hearing" datedDecember 15, 1972, againstRespondent.The "complaint" in Case 9-CA-7118 alleged thatRespondent had engaged in and wasengagingin unfairlabor practices affectingcommercewithin the meaning ofSections 8(a)(1) and (5) and 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended, hereinreferred to as the Act.The "consolidated complaint" alleged that Respondenthad engaged in, and wasengagingin, unfair labor practicesaffecting commerce withinthe meaningof Sections8(a)(1)and (3) and 2(6) and (7) of the Labor ManagementRelations Act, 1947, as amended, herein referred to as theAct.2Respondent duly filed separate answers to the "com-plaint" and to the "consolidated complaint" admittingcertain allegations of those documents but denying thecommission of any unfair labor practices. Paragraphs 5and 6 of Respondent's answer inCase 9-CA-7118 read asfollows:5.The Respondent further charges the truth to bethattheRegionalDirector acted arbitrarily andcapriciouslyin issueing[sic] the complaint because theIThis term specifically includes the attorneys appearing on behalf of theGeneral Counsel at the hearing2As I have written in a multitude of previous cases in this and otherregions in cases similar to these, it seems to me that convenience and goodpractice requires that in the consolidation of numerous cases,such as theinstant one, a final consolidated complaint encompassing the allegations ofall the consolidated cases set for one hearing should be typed in a singledocument. 266DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent requested an investigation of his Region 9in the following cases:Muncy Corp. (Stemun Mfg.Co.,) Case Nos. 9-CA-3189, 9-CA-6815, 9-CB-2183,9-CA-7118, 9-CA-7170; Recto Molded Products, Inc.CaseNo. 9-CB-1824 and; [sic] Miami CementProducts, Inc. Case Nos 9-CB-2165 and 9-CC-656filedwith the General Counsel in Washington, D.C.6.The Respondent further charges that the RegionalDirector is biased against Randall E. Muncy andHarvey B. Rector because he was reversed in a chargeof fraud against the Stemun Mfg. Co., now MuncyCorporation, by a three (3) Judge panel of the U.S.SixthCircuit Court No. 19438, Case No. 9-CA-3189and 9-CA-6815.3Pursuant to notice a hearing on the "complaint" and"consolidated complaint"was held before me in Spring-field,Ohio,on September 11-14, and 18-20, 1973. Allparties appeared at the hearing,were represented bycounsel or by labor consultants,and were afforded fullopportunity to be heard,to produce and cross-examinewitnesses,and to introduce evidence material and pertinentto the issues.At the conclusiu.of the hearing oralargument was waived.Briefs were received from GeneralCounsel and Respondent on October29, 1973.Upon the entire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.BUSINESSOF RESPONDENTThe complaints alleged, the answers admitted, and Itherefore find that:Muncy Corporation is an Ohiocorporation engaged in the manufacture and sale ofpressedmetal products from its plant at Enon, Ohio.During the past 12 months, which is a representativeperiod,Respondenthad a direct inflow of products ininterstate commerce valued in excess of $50,000 which itpurchased and caused to be shipped from points outsidethe State of Ohio directly to its Enon, Ohio, location.During the same period Respondent had a direct outflowof products in interstate commerce, valued in excess of$50,000 which it sold and caused to be shipped from itsEnon, Ohio location directly to points outside the State ofOhio.Accordingly, I find that Respondent is now, and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDLocal 682, InternationalUnion, United Automobile,3At the commencementof theinstanthearing Respondent objected tothe introductionof G.C.Exh. 1, the formal papers in the instant case, on thegrounds that said formal papers were"incomplete" in that they did notcontain certain documents which Respondent contendedwould prove theallegations of paragraphs 5 and 6 of its above answer.Among other such documents Respondent desired included the decisionof the CircuitCourt of Appealsfor the SixthCircuit, 423 F.2d 737, April 2,1970, in theStemunMfg. Co.case, whichoverturned in part two Boarddecisions,153NLRB 1278 and 174 NLRB 288, holding, as had twoAerospace and AgriculturalImplementWorkers of Ameri-ca (UAW),is a labor organizationadmittingtomember-ship employees of Respondent.III.THE UNFAIR LABOR PRACTICESA.The Facts1.Refusal to bargainFollowing an election in which the Union here wasselected by Respondent's employees in an appropriate unitas their bargaining agent, Respondent and the Unionentered into a collective-bargaining agreement on June 21,1971.This contract was an "open shop" contract, i.e.,containing no union-securityclause, of 1-year duration.Thereafter some 35 of Respondent's 57 employees volun-tarily signed union checkoff authorizations.The above agreement had been negotiated for the Unionby its thenBusinessAgent Troyer. In November 1972Troyer was replaced by Ronald Mason as the unionofficial in charge of the union affairs at Respondent'splant.In November Mason attended his first grievance meetingwithRespondent at Respondent's plant. During thismeeting which on occasions grew heated, Respondent'sPresidentRandall E.Muncy became profane towardsMason and, in fact, impuned his ancestry. Mrs. GlennaMuncy, the president's wife, even got into the act byreferring toMason as a "g-d-liar." At the hearing theMuncys attempted to justify their behavior at this meetingon the grounds that Mason had remarked early in themeeting that he was "going to try Muncy on for size." Thisantisocialname calling was repeated at other similargrievancemeetingsbetween these parties.In fact Plant Superintendent Danny Palmer admitted tohaving called Mason a "redhaired s.o.b." and challengingMason to go outside into neighboring Enon Park and"settle it."In all there were some 21 or 22 grievances handled afterMason's arrival. Some even went to arbitration. On oneoccasionMuncy refused to proceed with arbitration untilthe arbitrator assured him that he intended to hear theUnion's case regardless. Respondent has refused to abideby one arbitration award and has appealed that award tothe courts.About February 2, 1972, Muncy objected to employeeBrenda Miller, a plant union committeewoman, that "Youknow you don't have to sign grievances, any stupidgrievance you don't agree with" and added that all theunion representatives were "nothing but troublemakersand all they did was to agitate trouble."different Trial Examiners,that it had not been provedto bea fraudulentdocument, but sustaining those Board decisions as tothe discriminatorydischarge of three of the four employees involved.At thistime I indicated my skepticism that paragraphs5 and 6 ofRespondent'sanswer above constituted a defense in the instant case.However at the conclusion of the hearing when GeneralCounsel moved tostriketheabove paragraphs from the answer,Idenied the motionexclusively on the grounds of the lateness thereof. MUNCY CORPORATION267The relationship between Respondent'smanagementand Union Representative Mason was not congenial.4In April 1972,5 a letter was typewritten which read asfollows:April 5, 19726Mr.Ron MasonTower Building1240 E. Main StreetSpringfield, Ohio 45503Dear Mr.Mason:Re: U.A.W. Local 682Igive notice immediatelyto withdrawfrom theU.A.W. Local 682.CathelineMann (Dennison) (Kathy Mann) 7 testifiedthat she had this letter typed by a neighbor of hers. She didnot know the neighbor's name. She then took the typedletter and had some 20 copies thereof xeroxed at a store intown. Mann took these xeroxed resignation letters back tothe plant where she and employee Rena Bowman keptthem available for any union member who desired toresignfrom union membership. After each "resigning"member of the Union had signed two copies of thisdocument, Mann and Bowman retained the signed lettersfor future use. As Mann frequently volunteered during hertestimony, all this work was done "on breaks or lunch-time."This was so due to the fact that Mann knew thatRespondent had a "no solicitation" rule in the plant.Despite this volunteered information, Mann admitted thatemployees came to her work bench for these letters or shewent to theirs for the signature. Other witnesses corrobo-rated the fact that much of this activity occurred at theworkplace. One testified that Mann brought the letter toher while she was "setting up her press." The truth ofMann's volunteered time limitation is doubtful.At some unknown time some 16 union employeesexecuted the above letters in duplicate.Mann andBowmanretained theseletters intheir possession untiladvised that it was the time to mail them.On May 23, after giving due and proper notice to allnecessary federal and state agencies, the Union sentRespondent its contract proposals for the next year'scontract and requested negotiations thereon. It was agreedthat the parties would hold their first negotiation meetingon this proposal on June 9.On June 6 "Head Mechanic"8 Frank Fisher notifiedKathy Mann that it was time to send off the letters ofresignationto the Union and to Muncy. Mann's daughterthereupon addressed the envelopes to Mason and toRespondent with the employees' return address thereon.The dual letters were then posted, registered mail withreturn receipt requested at a cost of $1.16 each.Mann originally testified that Fisher supplied the stampsfor the postage. Then she testified that at the time theletterswere executed she collected $2 apiece from thesigners. Then, apparently acting upon the assumption thatthe postage amounted only to $1.16 per employee, Manntestified that she returned some money to the contributingemployee after posting. Finally, when it was pointed out toher that the cost of postage for letters so mailed to theUnion and to Respondent would be $2.36 per employee,Mann testified that she herself paid the 36 cents for eachemployee.Mann had been a well-coached witness on theno-solicitation clause but not on the mathematics of thesituation. Her testimony was not credible.Indeed there is an indication that these letters ofresignation were typed in Respondent's office by Respon-dent's secretary. The date "April 5, 1972" was typed at theleftmargin at the top of the page. This is a rather unusualplace for the date on a letter. It is, however, the location ofthe date on every letter typed in Respondent's office.On June 9 Labor Consultant Harvey Rector with PlantManager Wagoner, Palmer and Comptroller Patton9 metwithMason accompanied by the plant union committeeconsisting of Brenda Miller, Ruth (Smith) Wilson andWilliam Pope. For 2 hours they discussed the Union'sproposal which had been submitted on May 23. The Unionhad proposed a union security clause as Article II. Rector'sdiscussion of this consisted of one word: "No." Mason wasequally adamant but equally unsuccessful. Rector acceptedall the terms in the proposal which were identical withthose in the expiring contract but rejected all new terms.No new agreement was reached except that the partieswould meet again on June 19.Employee Rena Bowman knew that Respondent had nointention of reaching a collective-bargaining agreementwith the Union because Muncy had informed her anumber of times that there would be no signed agreementwith the Union "come hell or high water." But under dateof June 13, 1972 the following handwritten letter was sentby Respondent:JUNE13, 1972Dear Sir:A majority of the workers at the Muncy Corp. havefiled for an election with the N.L.R.B. because we don'twant the U.A.W. to represent us any longer.We are asking you not to sign any contracts withthem.4This antagonism existed even as of the date of the instant hearing Ashe walked past counsel table at which Mason sat at the conclusion of histestimony in the instant hearing Plant Superintendent Palmer becamepugnacious, accused Mason of calling him "a har" and had to be ordered tohis seat5Alldates hereinafter are in the year 1972 unless other specified6The typewritten date "April 5" shows with clarity on General Counsel'sExhibit 29 J even through the superimposed handwritten inked date of"June 6" The same typewritten date shows on the other Exhibits in theGeneral Counsel's Exhibit 29 series except that the attempted erasure oncertain of them was better than on General Counsel's Exhibit 29 J7The transcript incorrectly spells her first name as "Kathaleen " She willbe referred to herein,as she was at the hearing, as "Kathy Mann"8Fisher testified that the only significance in this title was that he hadgreater senionty than the other four mechanics in the department9Rector prevailed upon Muncy to absent himself from this meetingbecause of his antagonism to Mason 268DECISIONSOF NATIONALLABOR RELATIONS BOARDCOMMITTEE FOR ELECTION/s/ RENA M. BOWMAN/s/ ToMMY JOHNSON/s/ FRANK M.FISHEROn or before June 13 either Muncy or Palmer handedemployeeRenaBowman in the plant a petition with thetyped headingreading asfollows:We, the undersigned, don't want Local 682 of theUAW to represent us as our collective bargainingagent.We request an election for decertification of theUAW.Rena Bowman spoke to the employees in the plant andsecured their signatures thereon, again "at lunch time andon breaks," but according to her, not while they wereworking.Thirty-fouremployees, includingBowman,signed the petition.At or about the same time Bowman was called to theofficewhere she signed an NLRB form petition for adecertification election. This form was, with the exceptionof Bowman's signature, typed and prepared for her inRespondent's office before she executed it. The RDpetition and the employee's petition were placed in anenvelope addressed in typewriting to the Ninth RegionalOffice by Respondent's secretary. It was then sealed andhanded to Bowman with instructions to mail the same.This RD petition was received at the Regional Office onJune 16 and became Case 9-RD-564.On that same day, June 16, 1972, Respondent over thesignatureof H.B. Rector notified the Union by letter asfollows:RE:MUNCYCORPORATIONNEGOTIATIONS FOR NEWCONTRACTDear Mr. Mason:At the conclusion of our bargaining meeting, in youroffice, June 9, 1972 we promised to submitt [sic] ourfinalofferon the economic issues June 19, 1972.However, since that time we have recieved [sic] noticethat a majority of our employees have filed a petetion[sic]with the NLRB for a decertification election thusraising alegal question of representation. Therefore,under the circumstances, we are not at liberty to signan agreementwith your Union until the question ofrepresentation is determined by the NLRB. If yourUnion is not decertified we will be pleased to continuenegotiationsand to sign a contract.In view of the above we see no reason for themeeting June 19th. 1010On the alleged legal point raised in the letter seeRogersMfg. Co. v.N. L.R. B.,486 F.2d 644 (C.A. 6, 1973).11The dismissal of Case 9-RD-564 wasactually accomplished by letterof the RegionalDirectordated June 29.12On this point Bowmanmay havebeen mistaken for the reason that nosuch second signed petition was introduced in evidenceby the GeneralAccordingly the scheduled meeting of June 19 was notheld despiteunsuccessfultelephone calls by Mason.On the evening of Tuesday, June 20, about 25 membersof the Union attendeda union meetingat which it wasvoted to strike Respondent because ofitsrefusal tobargain. Pickets with picket signs announcing that theUnion was on strike appeared on the morning of June 21.This picketing continued until September 22 when theunion members on strike voted to call off the strike andreturn to work.Also on June 20 the Union over the signature of RonaldE.Mason, international representative, filed a chargeagainstRespondent alleging that "on or about June 16,1972" Respondent had refused to bargain with the Unionin violation of Section 8(a)(1) and (5) of the Act. Thischarge was filed with the Regional Office on that samedate and became Case 9-CA-7118.On June 22 RenaBowman wasnotified by telephone bya field examiner of the Regional Office that it was theRegional Director's intentionto dismiss her petition in9-RD-564 as being untimely filed.1'Upon receipt of this information Rena Bowman con-ferredwithMuncy and inquired as to the next move.Muncy answered that "we would have to file anotherpetition."So the process gone through on or about June 13 wasrepeatedagain in detail.Respondent's office typed out anew RD petition for Bowman's signature. Respondent'ssecretary also apparently typed out another petition for theemployeesto sign similarto that attached to the previousRD petition. Accordingto Bowman,"I received that [thealready typed petition] in the Company office and I took itaround to the employees and got their signatures." 12 For asecond time the envelopeenclosingthe new RD petitionwas typed in Respondent's office and handed to Bowmanformailingafter signing.The new RD petition indicatedthat a strike was in progress.This new RD petition was filed in the Regional Office onJune 26, 1972, and became Case 5-RD-565.By letter dated June 29 the Regional Director notifiedRena Bowman that Case 9-RD-564 was dismissed asprematurely filed.As was customary with all suchcorrespondence from theRegionalOffice to her, Bowmantook this letter into Respondent where it was discussedwith Muncy or Patton.All was not altogether peaceful on the picket line. Theseinstanceswill be discussed hereinafter.On July 6 Respondent and the Union met and discussedcertainpending grievances.Therewas no attemptednegotiation of the new contract at this meeting. It was onthis occasion Palmer referred to Mason as a "redheadeds.o.b." and offered to go outside into neighboring EnonPark and "settle it." 13 The challenge was ignored.Under date of July 10 Harvey Rector for Respondentsent the Union the following letter:Counsel.However the first signed petitionhad been copied by theRespondent's office sothat a copyno doubt was submittedwith the RDpetition if no second employee petition was signed.Bowman perhaps wasdescribing her activities with the first employee petition.13Mason is redhaired. MUNCYCORPORATION269RE:MUNCY CORPORATIONLETTER DATED JUNE 16,1972UAW Local 682because you no longer represent amajority of the employees of the Muncy Corporation.On August 29 Mason wrote Rector as follows:SIGNED BY HARVEY E.RECTORDear Mr. Mason:Ihave been informed that you considered my letterto you,dated June 16, 1972,a refusal to bargain withthe UAW.I can assure you that my intentions were to remainnuetral [sic]until the question of representation wasresolved.I did not and will not refuse to bargain withyour Union so long as it is the exclusive collectivebargaining agent for a majority of the employees of theMuncy Corporation.Therefore, should you wish toschedule other meetings,the Company committee willbe pleased to meet with you.The purpose of the June 16 letter was to inform youthat I have been notified by a majority of theemployees that they no longer wanted you to representthem and had filed a petition with the NLRB. Iassumed that the meeting scheduled for June 19th,would not be in the best interest of either party.However,after your Union struck the plant with aminority group and I was informed that the NLRB hadrefused to process their petition,I filed the RM petitionin behalf of the Company.Ialso filed an 8(b)(7XC)charge against your Union.However, the NLRB hasnow informed me that the RD petition is now inprocess and I have withdrawn all charges against yourUnion, including the RM petition.I trust this clarifies the situation and paves the wayfor a better relationship between all parties concerned.The meeting requestedby you July3, 1972 may beheld at your convenience.As a result a second negotiation meeting was scheduledfor July 18 in Springfield,Ohio.This meeting was attendedby Mason with a union committee and Respondent by thetwo Rectors,Palmer,Wagoner,and Patton.Rector for theCompany offered the employees a I 2-1/2-percent wageincrease and stated that the Company would grant noother concessions except those granted on June 9. Thatstatement constituted the whole of the negotiations at thismeeting.The meeting consumed 5 minutes.On July 25 the Union sent Respondent a new contractproposal which also included the union-security clause.Thereafter theUnion attempted to set up furthermeetings for the negotiation of the new contract bytelephone and by letter. These efforts were universallyunsuccessful.On August 22 Gregory Rector for Respondent wroteMason in pertinent part as follows:In regard to contract negoitiations[sic], the Compa-ny after careful consideration of all facts as to ourposition,feels that we cannot legally bargain with14 It is interesting to note that carbon copies ofall of Respondent'scorrespondence withMason was sent to the RegionalDirector or fieldIn reply to your of August 22, 1972, I am trying hardto understand just what your position is, as it relates toworking out a new agreement, because in one letter youstate you are ready and willing to meet, in the nextletteryou aren't, then again you are. Now you say"No" to a meeting.During our telephone conversation on or aboutAugust 22, 1972, you stated you were concerned aboutour proposal for a union security clause so I am herebywithdrawing the proposal for a union security clauseand propose we continue with the existing language.Please let me know just as soon as possible when wecan meet on the otherissues.Iwill attempt to reach you by telephone today, butin the event I am unable to do so I will appreciate anearly reply.On September 18 Gregory Rector answered Mason asfollows:In accordance with our telephone conversation ofThursday, September 14, 1972; I am sending thisrestatementof the position of the Muncy Corporationas it regards the UAW.The managementiswillingtomeet on and, if,necessary,arbitrate those grievanceswhich aroseduring the contract period just ended.We are pleased to hear that those employees stillmembers of the Union have accepted the Company'scounterproposal as presented at our last meeting.However, as I stated on the telephone, the Companyfeels that it cannot, in good faith, sign a contract withyour union as it is now obvious to all that the UAW nolonger representsa majority of the employees at theMuncy Corporation. We, therefore, will have to waituntil the National Labor Relations Board can deter-mine the proper course of action for us to follow.Please feelfree to contact this office at any time.14On Friday, September 22, the strikers attended a unionmeeting and voted to call off the strike and to return towork unconditionally. All the strikers returned to work at7:30 on Monday, September 25. They were greeted byDanny Palmer who instructed each to enter the office andsign a paper there signifying their intention to returnunconditionally together with any new address or tele-phone number they may have acquired in the meantime.Nick Bishop instructed them that they would be notifiedwhen they were to return to work.No further negotiations took place between the parties.No contract has been agreed upon. In fact no striker withthe exception of Jeffery Carter, who was proved to havebeen on Respondent's payroll as a labor spy during hisperiod on the picket line, has ever been reinstated byRespondent.examiners of Region 9. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionsThe facts here, as the sayinggoes,are perfectly clear.Negotiations between the certified Union and Respon-dent began as early as May 25 when the Union submittedits proposals for a new contract to succeed that expiring onJune 20, 1972. One negotiation meeting was held on June 9at which Respondent agreed to accept all the terms in theexpiringcontract but none of the terms in the newproposal. The result was that the parties agreed to continuetheir negotiations on June 19.In the meantime, however, Respondent through Muncyannounced to employee Rena Bowman and other antiun-ion employees that Respondent would not sign anothercontractwith the Union "come hell or high water."Respondent was also working behind thescenesthroughKathyMann and Rena Bowman and others gettingemployees to sign "resignations" from the Union. Inaddition it composed, typed, and prepared a decertificationpetition together with employee petitions on behalf of thesame which it permitted Bowman and others to circulate inand about the plant during worktime as well as on "breaksand lunchtime" for the signatures of its then nonstrikingemployees despite Respondent's "no solicitation" rule. OnJune 13 Respondent called employee Bowman to the officeto execute this already typed decertification petition withits typed envelope addressed to the Regional Office inCincinnati together with instructions that Bowman mailthe same. Also Respondent permitted the circulation of anantiunionpoem with copies placed near the timeclock foritsemployees.15 Indeed Plant Superintendent Palmerhimself admittedly circulated this poem. Palmer's attempt-ed explanation for this activity was that this poem did notconstitute solicitation.No intelligent human being couldhave seriously believed this. Further on June 13 Respon-dent had Bowman give Respondent a handwritten letterrequesting Respondent not to sign another contract withthe Union.t6Thus reinforced,Management Consultant Harvey Rec-tor on behalf of Respondent wrote on June 16 cancellingthe scheduled June 19 negotiation meeting on the groundsthat "a majority of our employees have filed a petetion [sic]withNLRB for a decertification election thus raising alegalquestion of representation" so that, according toRector,Respondent was "not at liberty to sign anagreement" with the Union.Upon receipt thereof the Union promptly filed a chargeagainstRespondent of refusing to-bargain.15Thispoem read:WhenJune arrives, let'smake it a date,/To throw out the union, whichcauses hate./Let's get rid of them once and for all./Make this a happyplace againand not so dull./They only cause^trouble wherever they godThey take your money, try to makea great show.After a year,just what havethey done?/Besides reachout their handlike,a bum./it's a rotten organization in every way./Why on earth wouldyou want themto stay?/The reason for this, weare all aware/It's anorganizationthat doesn't care.You needed work,whenyou came to apply,/So the word of yoursuperiors,you should reply,/They gave you work when you were inneed./So returnthe favor, and do a good deed./The U.A.W. is notinterested in you or me,/Only what they get "Those Union Fee's".This letter constitutes a clear-and blatant-refusal tobargain by Respondent in violation of Section 8(a)(1) and(5) of the Act.In the very recent (October 24, 1973) case ofRogers Mfg.Co. v. N.L.R.B.,486 F.2d 644, the Circuit Court of Appealsfor the Sixth Circuit had the following to say regarding avery similar situation:We turn to theissue arisingout of the Company'ssuspension of negotiations. This Court has recentlyheld that under some circumstances an employer maybe warrantedin refusingto bargain with a union aboutwhose majority he has a good faith doubt, seeN.L.R.B.v.Dayton Motels, Inc.,474 F.2d 328, 331-32, 82 LRRM2651 (Sixth Cir. 1973), but the mere filing of adecertification petition is of itself insufficient justifica-tion.Cf.Allied IndustrialWorkers, AFL-CIO LocalUnionNo.289 v.N.L.R.B.,476 F.2d 868, 881, 82LRRM 2225 (D.C. Cir. 1973). Rather, evidenceindicating that a good faith doubt was reasonablygrounded must be advanced. Contrary to the Compa-ny's argument, however, the fact that certain employeeswould not support the strike or that replacementemployees were hired is insufficient evidence that theemployees have repudiated the Unionas itsbargainingrepresentative. SeeAllied Industrial Workers, AFL-CIOLocal Union No.282 v.N.L.R.B., supra.As a matter offact, a company's engagement in unfair labor practicesduring the strike, such as are hereinafter discussed, thedemand for superseniority, casts ashadow on allega-tions of good faith. We agree with the Board that theCompany has not met its burden in this respect.Upon receipt of Respondent's letter cancelling the June19 negotiation meeting on the aforementioned ground,thus refusing to bargain, the Union voted to and did go onstrike beginning June 20 because of Respondent's unfairlabor practices.Thiswas, of course, an unfair laborpractice strike.Apparently recognizing the illegal position it hadassumed therein, Rector by letter dated July 10 wrote afterthe dismissal of that decertification petition that the Unionhad misunderstood Respondent's June 16 letter and agreedto another negotiating meeting with the Union on July18.17Upon receipt of the information on June 22 by telephonethat Bowman's first decertification petition (9-CD-464)would be dismissed on the grounds that it had beenSo let'sthrow them out, andstart again./Make apologiesand makeamends./So we allcan be happy, lucky and friends/And smile at eachother once again.OUT WITH THE U.A.W.O.K.?16Bowmanrecognized fromMuncy's "come hell and high water"comments that this letter was nothing but window dressing.17Respondent contends in its brief that Respondent "continuedbargaining as early as July 6 in the form of an arbitration case" on apreviously filed grievance. On July 6 nothing was said about negotiations.In factthe time there was consumed by Respondent refusing to participatein the arbitration scheduleduntilthe arbitrator stated that he would hearthe Union's case regardless of what Respondent did. MUNCY CORPORATIONprematurely filed, Respondent again returned to workingbehind thesceneswithMuncy's instructions to Bowmanthat "we will just file another decertification petition." SoRespondent had another NLRB form of decertificationpetition typed up in its office and called Bowman into thatoffice to execute the same as she had done for Respondentpreviously. This decertification petition was filed with theBoard on June 26 and became 9-RD-565 which wasultimately dismissed by the Regional Office on December21, 1972.The meeting held on July 18 between Respondent andthe Union was short, 5 minutes, during which Respondentoffered a 2-1/2-percent wage increase but refused to evendiscuss any of the new contract proposals. There was nodiscussion. There was only this ultimatum from Respon-dent. Such does not qualify as "negotiations" as defined inthe Act. Again Respondent refused to bargain in violationof Section 8(aX5) of the Act.OnceagainRespondent began working behind thesceneswith Rena Bowman. Twice the Regional Directorsentletters to Bowman explaining the Region's actions indismissing Case 9-RD-564. Twice Respondent typed outresponses to said Regional Director for Bowman's signa-ture togetherwith the signatures of other workingemployees which Bowman solicited in the plant despite the..no solicitation" rule. The first such Respondent-preparedanswer had 38-39 signatures thereon, all secured accordingto the document on August 4. The second such answer tothe Regional Director dated August 23, 1972, contains 50signatures, including Bowman's, all dated August 25.18As though to confirm the above findings, Respondent byletterdated August 22 announced to the Union that it"cannot legally bargain with UAW Local 682 because youno longer represent a majority of the employees of MuncyCorporation."Finally after the Union announced to Respondent onSeptember 18 its acceptance of Respondent's "final offer"made on July 18, Respondent made its position crystalclear in its letter of September 18:The Companyfeels it cannot, in good faith, sign acontractwith your Union as it is obvious that to all thattheUAW nolonger representsamajority of theemployeesof the Muncy Corporation. We, therefore,would have to wait until the National LaborRelationsBoard can determinethe proper course of action for usto follow.Thus did Respondent make good on Muncy's promise toBowman andother employees that Respondent would notsign a contract with the Union "come hell or high water."Respondent here defends its obvious refusals to bargainon two grounds: (1) the filing of the two decertificationpetitionsby Bowman; and (2) an alleged "good faithdoubt" as to the Union's continuing majority status.The firststring toRespondent's bow is removed by thedecision in theRogersManufacturing Co.,case quotedsupra.That same decision also holds, as to the secondstring to Respondent's bow, "Rather, evidence indicatingisThis long communicationreads like Respondent's brief. If these 50signatures were all solicited and secured during"breaks and lunchtime," it271that a good faith doubt was reasonably grounded must beadvanced" by the party claiming that doubt.Here Respondent bases its alleged "good faith doubt"upon the fact that 16 employees signed lettersresigningfrom the Union, that "70.2 percent" of its employeesremained at work during the strike and executed thevarious and sundry petitions and correspondence preparedbyRespondent in favor of holding a decertificationelection.Under the circumstances proven to exist here I find thatnone of the above-claimed evidence was "reasonablygrounded" here because of Respondent's own interference,restraint, and coercion of its own employees in procuringall the so-called evidence noted above. All of that so-called"evidence"was instigated, prepared, promulgated, andprocured by Respondent acting either on its own orthrough agents, overt or covert.In the first place Muncy's own "come hell or high water"statement to the employees regarding the possibility ofsigning a union contract amounted to a violation ofSection 8(a)(1) as well as (5) by discouraging membershipin the Union through showing the utter futility of theemployees continuing their union representation. ThatMuncy's statement was Respondent's policy was furtherdemonstrated by Palmer's distribution of the antiunionpoem to employees in the plant and permitting its presencein the plant contrary to Respondent's "no solicitation"rule, another violation of Section 8(a)(1).The alleged resignations from the Union were alsoprepared by Respondent and likewise not "well grounded"despiteKathy Mann's attempt to prove that Respondenthad nothing to do with the instigation, preparation, ordistribution of these letters for the simple reason that againRespondent permitted the solicitation of signatures theretoin the plant contrary to its no-solicitation rule.Mann'stestimony in regard thereto, as noted heretofore, is soconfusing and conflicting as to be totally unbelievable.Nor does the evidence permit Respondent to base its"reasonable doubt" upon the "70.2 percent" of theemployees who signed the various and sundry petitionsand letters allegedly backing the decertification election.This so-called evidence is subject to the same infirmities asnoted above. All these petitions and letters were instigated,composed, typed, and prepared for mailing by Respon-dent. In addition thereto the signatures thereon were onceagain solicited and procured by its willing tool or agent,Rena Bowman,19 with Respondent's acquiescence andconsent in violation of its own no-solicitation rule. Onceagain this "proof" resulted from Respondent's unfair laborpractices in violation of Section 8(axl). The signaturesresulted from these unfair labor practices rather than as anexpression of the employees'own free rejection of unionrepresentation. Once again the strategy was devised andexecuted by Respondent itself even though executed inpart in the person of Rena Bowman.Rena Bowman was antiunion from the beginning. Shewas still admittedly antiunion at the time she testified inthe instant matter. Like Mann, Bowman was sworn in as awitness.Unlike Mann, Bowman took her oath seriously.was an exceptionally well coordinated drive.19 SeeWaigreenCo.,206 NLRB No. 15. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDShe testified to the truth and to nothing but the truth as sheknew it to be. If she did not testify to the "whole truth"while a witness, it was only because the question was notasked as she volunteered nothing while a witness. By sodoing Bowman definitely let the cat out of the bag.Admittedly Bowman knew nothing about the law.Admittedly, except byMuncy, she received a "lot ofadvice" from all of Respondent's management including,as will be showninfra,some very important advice fromHarvey Rector, Respondent's management consultant. Thestrategy of these decertification petitions was devised byRespondent.The necessary papers and letters werecomposed, typed, and prepared by Respondent. AndBowman,asRespondent's tool or agent, was told to signsame and permitted to solicit and secure employees'signaturesinand about the plant with Respondent'sknowledge, consent, and instruction, again disregardingtheno-solicitation rule.Although unlike Jeff Carter,Bowman wasapparently not paid for this covert or overtwork she performed for Respondent, she was, in factthroughout acting for and on behalf of Respondent underRespondent's suggestion or instruction. Once again Res-pondent violatedSection 8(a)(1)by so using employeeBowman as its antiunion agent. Hence these signaturesfrom the "70.2 percent" of the employees is not the "wellgrounded" evidence required of Respondent in order toprove its alleged "good faith doubt." Accordingly, as in theRogerscase, I must find that the Company had not met itsburden in this respect.It is settled law that the asserted doubt of majority "mustnot have been raised . . . in a context of antiunion activities,or other conduct by the employer aimed at causing disaffec-tion from the Union or indicating that in raising themajority issue the employer was merely seeking to gainsome time in which to undermine the Union." 20The cases also hold that "Section 8(a)(1) of the Actmakes it unlawful for an employer to instigate andpromote a decertification proceeding or induce employeesto sign any other form of union repudiating document,particularlywhere the solicitation is strengthened byexpressor implied threats of reprisal or promise ofeconomic benefit."N.L.R.B. v. Birmingham PublishingCompany,262 F.2d 2, 7 (C.A. 5, 1958); accord:N.L.R.B. v.Parma Water Lifter Co.,211 F.2d 258 (C.A. 9, 1954), cert.denied, 348 U.S. 829;Hinson v. N.L.R.B.,428 F.2d 133,(C.A. 8, 1970);Boren Clay Products v. N.L.R.B.,419 F.2d385 (C.A. 4, 1970).It is also well settled law that "petitioner [the employer]cannot, as a justification for its refusal to bargain with theUnion, set up the defection of union members which it hasinduced by unfair labor practices, even though the resultwas that the Union no longer had the support of amajority." 21Hence since any loss here in the Union's majority status,asRespondent well knew, was directly attributable toRespondent's own unfair labor practices in instigating andpromoting the decertification issue as well as in its refusalto bargain, the presumption of the Union's majority statusderived from the earlier certification was not overcome.20C & C Plywood Corp.,163 NLRB 1022,1023, enfd. 413 F.2d 112 (C.A.9, 1969).Franks Bros. v. N.L.R.B.,321U.S. 703;Ingress-Plastene,Inc., v. N.L.R.B.,430 F.2d 542 (C.A. 7, 1970);Sky WolfSales, d/b/a Pacific Industries of San Jose,189 NLRB 933.Accordingly the facts require, and I hereby find, that atleast on and after June 16, 1972, Respondent has refused tobargain in good faith with the Union as the representativeofRespondent's employees in an appropriate unit inviolation of Section 8(a)(5) and (1) of the Act.I further find that the strike of June 21, 1972, was causedand prolonged by Respondent's own unfair labor practicein refusing to bargain with the Union and was, therefore,an unfair labor practice strike.2.Independent coercionDuring the strike the strikers occasionally tacked theirpicket signs to utility poles in front of Respondent's plant.The undenied facts prove that on one occasion, at least,Mrs.Muncy tore a couple of these signs down whileMuncy waved a shotgun around as though protecting hiswife from harm. Not infrequently foreman Nick Bishopalso removed and tore up similar picket signs over theverbal objection of the pickets. These actions by Respon-dent's personnel constituted violations of Section 8(a)(1) ofthe Act.Respondent's attempted defense to these actions wasthat the signs were tacked upon poles owned by the utilitycompany. This might justify utility company action inregard to the picket signs but hardly the Respondent's.During the week of September 15 it is undenied thatMuncy told employees Hubbard, Myers, and Paul Davisthat "if it wasn't for the Union that there wouldn't beanybody in the shop making $3 per hour and that, if theUnion was gotten out, [the employees] would get a raisejust like [they] were supposed." This can be interpretedonly as a financial inducement to the employees to see to itthat the Union was eliminated and as such violates Section8(a)(1) of the Act.FloridaMachine and Foundry Company,174 NLRB 1156.3.The picnic incidentLocated adjacent to Respondent's plant property onEnon Road is a rather large public park known as EnonPark. Respondent's property is separated from Enon Parkby a link chain fence on Respondent's side on which is thetruck entrance to Respondent's plant. Enon Park itselfcontains a number of picnic tables and three or foursheltersaswell as the usual children's swings, etc.Approximately 75 to 100 feet from Respondent's truckentrance there is a narrow gravel roadway running fromEnon Road some 300-400 feet straight into the Parkparallel to the truck entrance into the plant. This roadleads apparently only to a Little League baseball diamondinside the Park. It is dead end. Some picnic tables arelocated between this road and Respondent's property.On July 14 the strikers, their families and friends, held apicnic in Enon Park which began about 3 p.m. This factwas well known to Respondent'smanagementand supervi-sors.In fact, Foreman Bishop had specifically noted the21N. L.N.L.R.B. v. ParmaWater Lifter Co., supraat 263. MUNCY CORPORATION273dearth of men at the picnic before he left the plant about 5p.m.About.8 p.m. that evenirlg Bishop,acting according tohim out of "curiosity," drove his automobile down thenarrow graveled road into the Park at a rather high rate ofspeed, turned around at the end of the road, and returnedat high speed throwing gravel andnearly hitting a youngchild who was pulled out of the way of the auto by BrendaMiller.As he passed,Bishopshouted "bitch" at her.Bishop then drove to the "19th Hole,"a bar,where heconsumed,according to him,a "maximum"'of two-threebeers during the 1 hour until Danny Palmer and his wifejoined him "by chance" there.22 After another admittedbeer with the Palmers,itwas decided to go"see what wasgoingon at the picnic"-and toy see about the plant.Bishop testified that he had heard"rumors-of destructionof the plant." 23So with Palmer driving his automobile, his wife in themiddle,and Bishop in the passenger's seat, they drove tothe plant, found it unharmed and the picnic still going onin Enon Park. They then returned to the car and drove intothe Park to the end of the road, turned around, and droveback to Enon Road and then into the beginning of thetruck entrance to the plant where they parked and got outof the car. After Palmer and Bishop had exchanged a fewinsults with the strikers,Palmer said"Let's get out of here."Palmer and Bishop then went around the fence and somesteps into Enon Park and rushed a group of picnickersabout 15 feet away withfistsflying. According to Bishop,then "all hell broke loose" with Bishop and Palmerbecoming the battered losers.The fracas was short.24The facts make it clear that Bishop and Palmer weredeterminedto provokean incidentwith the strikers, theirfamilies and friends, at a peaceful picnic. Neither had anybusiness at the plant that evening which was well guardedby two security guards, provided only a few minutes earlierthat evening for the first time with walkie-talkies byRespondent.Bishop's first speedy incursion into the Park22Bishop'smemory as to his movements from the time he left the plantuntil 8 o'clock was hazy at best.He "believed"he went home for dinner,some10-20miles from the plant.He was not positivewhere he had dinnerThe 19th Holeserved sandwiches.23Respondent'smanagement seemsto have become almost paranoidduring the strike.There was Bishop's "rumor" of "destruction to the plant."First there was one guard at the plant.Then there were two security guardsat the plant.Then there was anothersecurity guard at the Muncy home. OnJuly14 the security guards were supplied with walkie-talkies.Next thesecurity guards were supplied withpolicy dogs. Finally one of the securityofficers dressed in a police-like uniform with a simulatedpoliceofficer'sbadge showing the number one on it testified at the hearing.Actually in JuneRespondent's new buildinghad been splashed withpaint by parties unknown despite the plant guardson duty and despite thefact that Muncy allegedly had warned the guardsabout two alleged phonecalls received that night threatening"to hit"the building.Muncy and hiswife both identified the telephone caller as Masonalthough each admittedto never before having heard Mason on thephone. To borrowa decisionaltechnique from the Board's recentTale-Lordcase,infra,"It strainscredulityto believe"that Mason,on the vergeof "hitting" the plant, would advise theMuncys of his plans in advance.But more important in determining the facts,I found Masoncredible butnot theMuncys largely on the basis of their demeanor,lackofforthrightness on the stand and the substance of their testimony.I creditMason's denial of these phone calls.Itmight also be of importance here that Muncyhad been critical of thebrick work done on thebuilding by the contractor and had had to have itredone at least twice before it was painted.where he obviously had no businessunless he wastrying tocreate trouble with the strikers was intentionally provoca-tive due to his speed which threw gravel and nearly hit achild. Then, after a few beers at the 19th Hole, Palmer andBishop decidedagain to see"what was going on at thepicnic." This was followed by another motor intrusion onthe picnickers although less speedy than on Bishop's firstrun through the Park. After that there was nothing to dobut to depart, except that Palmer and Bishop apparentlywanted to jeer and callnames,another unnecessarilyprovocative action. Then, according to Bishop, whenPalmer said"Let's get out of here," they both physicallyinvaded territory which they well knew was being used bystrikers for a peaceful picnic. They intentionally wentwhere they not only knew they were not invited or wantedbut they went with fists flying. Palmer and Bishop went innot "to protect" themselves, which they easily could havedone by merely driving home as they should have, but inorder to obstruct and breakup a theretofore peacefulgathering of strikers because they were strikers.I find these provocative actions and assault by Bishopand Palmer to have been for the purpose of discouragingunion membership and activities and thus a violation ofSection 8(a)(1) of the Act.Arson Studios, Inc.,74 NLRB1158.4.The dischargesAs previously noted some 25 of Respondent's employeeswent on strike on June 21 because of Respondent's refusalto bargain. The strike lasted until September 22 when thestrikersmet after 6 p.m. and voted to end the strike andreturn to work unconditionally.Respondent was sonotified.On Monday, September 25, about 7:30 a.m., each of thestrikers named below reported for work at Respondent'splant.They were met by Superintendent Palmer whoinstructed them to enter the office one by one and to signtheir names, addresses, and telephone numbers on a paperDuring theperiod of the strike Muncytestifiedthat because of the"turmoil" caused thereby that he hadto sleep on the floorwith his shotgunby his sideand that his children out of the same fear slepton the floor in aroom withan exit towardthe backof the house.What the activities were bythe strikerswhich caused this "fear" was notexplicatedat the hearingexcept for oneincident whenallegedly fourunknown persons were seen walking in the backportion of Muncy's homeproperty.Accordingto the guardon dutyat theirhome at thattime, hewould havecaptured these"invaders"and thushave been able to identifythem exceptthatin the darkhe fell overa bicycle so that the fourindividuals got awayand remained unidentified.In fact Muncyeven blamed the strikers for the trafficon Enon Road, orRoute 40,which passedin front of his homeand bothered him during thestrike.24Bishop contended that he and Palmer wentinto the Parkat this timein order to "protect"himself becausehe had beenhit in thecenter of hisback by a rockthrown from the Park.OriginallyBishop located himself onthe passenger sideof thecar preparing to get in when he was hit. In thatlocation hisback wouldnot have been towardsthe Park. Afterdrawing amap of the locale,Bishop relocated himself when hit to therear of theautomobile walkingtoward thepassenger side, the only place where hisback wouldhave been facing the Park.Laterin his examinationand at thesuggestion of Respondent's labor consultant, Bishopclaimed to have been"confused" when heoriginally locatedhimself becausethe questions werecoming "so fast and furious that I didn't realize whichway I was goingthen."I am convinced,and therefore find,that Bishop's rock was both afigment of his imagination and an alibi for hisprovocative conduct 274DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich foreman Bishop gave to them. Bishop informed eachthat the Respondent would notify them when to report forwork.As will be developed, not one of the strikers, except laborspy Carter, has been reinstated.Larry Hubbard, Richard Myers, and WayneSuttlesOn September 22 about 1:15 p.m., Larry Hubbard,Richard Myers, and Wayne Suttles who had been workingduring the strike left the plant together and joined thestrikers. Respondent promptly verified this fact.These three attended the union meeting at which it wasvoted to end the strike and to return to work. All threereported with the rest of the strikers on September 25 andsigned their names, addresses, and telephone numbers asrequested. They were informed that they would be notifiedwhen to report for work.By identical letters dated September 29 RespondentnotifiedHubbard, Myers, and Suttles that each had beendischarged for leaving the plant without permission onSeptember 22. Accordingly they never reported for work. Itwas useless.None has been reinstated.Respondent sent copies of its letters to the strikingemployees to the Union. However the alleged copies sentby Respondent to the Union regarding Hubbard, Myers,and Suttles were letters ordering them to return to work onOctober 3.About October 6, upon discovering that these three hadnot been reinstated, Mason by telephone inquired of PlantManager Wagoner whythese menhad not been-reinstatedin accordance with the copies of the letters which had beenreceived by the Union regarding these three. WagonerinformedMason that the letters received by the Unionregarding the three were sent to the Union by mistake asthemen had actually been discharged. Upon inquiryWagoner then informed Mason that Respondent hadterminated Hubbard, Myers, and Suttles "for leaving theplant and joining the strikers on the picket line."25It isfundamental law that an employer who terminatesemployees for joining a lawful picket line is in violation ofSection 8(a)(1) and (3) of the Act.N.L.R.B. v. InternationalVan Lin :s,409 U.S. 48 (1972).Brenda Miller, Ruth (Smith) Wilson, ClaudetteAdams, Sally Vermillion, and Ruth SmouseAt 7:30 a.m., September 22 all of the above namedreported at the plant and signed their names, addresses,and telephone numbers as requested by Palmer andBishop.By identical letters dated September 29 RespondentnotifiedMiller,Wilson, Adams, Vermillion and Smouse asfollows:This is to inform you that your employment with theMuncy Corporation has been terminated as of Septem-ber 25, 1972 because of your participation in violence,intimidation and/or threats against theCompanyand/or its employees while on strike.Allof the above, except Smouse, were known byRespondent to be union committeewomen before andduring the strike. They were also all active on the picketline.Respondent never notified any of them as to whatspecific acts of "violence, intimidation and/or threats"Respondent contended they were guilty of. In fact evenduring the hearing Respondent gave no specifics as to whatactivities it was referring to other than that the individualsnamed had been on the picket line. Each of theseindividuals denied that she had committed any acts ofviolence or threatened anyone during the strike.The only real case where Respondent attempted toidentify any of these individualsas engagingin "violence"occurred on July 28 when foreman Nick Bishop, whosepropensity towards violent action was established at thepicnic incident of July 14 in Enon Park, was leaving theemployees' entrance to the plant in his automobile forlunch.Miller and Adams were walking the picket line atthe time. Bishop testified that on this occasion Adams onthe left, or driver's side, of the automobile was carrying acardboard picket sign whileMiller on the right, orpassenger, side of his car had a ball peen hammer in herhand and that as he drove slowly out of the driveway,Adams "attacked" the car beginning at the windshield withher picket sign with a baseball like swing while he heardMiller "banging" on the trunk of the car with her hammer.Bishop did admit that after the incident he could find nodamage done to his car. That was Bishop's story.The Miller and Adams testimony was different. Accord-ing to them, they were walking picket when Bishop droveout of the entrance onto Enon Road at a rather fast rate ofspeed nearly hitting Adams as he did so and causing her tolet go of her picket sign in her efforts to jump backwards inorder to save herself from being hit. The picket sign mayhave hit the auto. Miller denied striking the automobileand denied having a hammer on this occasion.There is a third story about this incident. TommyJohnson, promoted to foreman after the strike, happenedto see the incident, according to his testimony. However hesaw Miller and Adams located on the opposite sides of theautomobile from the testimony of Bishop and also strikingthe car in different locations.There is still a fourth-and still untold-story of thisincident.Admittedly Jeffery Carter, Respondent's paidlabor spy, was in the Bishop automobile at the time.Respondent asked him no questions regarding the incidentthereby giving rise to the inference that his testimonywould have been unfavorable to Respondent's contention.Even accepting the contradictory stories of Bishop andJohnson at face value, this incident would be insufficient todeny either Miller or Adams reinstatement.However due to Bishop's demeanor while on the stand,hisknown propensity for speedy driving, his knownpropensity towards violence, and his undenied instructionto truckdrivers to run down the pickets if in the way, as25Thistestimonyby Masonwas undeniedas Wagonerwas notcalled byRespondent as a witness. MUNCY CORPORATION275well as the conflicts with the Johnson testimony, I cannotcredit the Bishop or Johnson testimony regarding thisincident and find in accord with the Adams-Miller versionthereof. I believe the facts to be that Bishop drove out ofthe entrance at a good rate of speed, nearly hit Adams,thereby causing her to jump back and let go of the picketsign which may have hit his automobile. I credit Miller'stestimony that she did not hit the automobile.26The other picket in this group whom Respondentidentified in the evidenceas engagingin "violence" wasRuth Smousewho was accused by RenaBowman ashaving thrown a handful of gravel at Bowman's automo-bile as she drove from the plant. Bowman was not evensure that her car was hit and, like Bishop, was able to findno damage to her car thereafter. Smouse denied theincident. Even if true, the incident was so picayunish as notto justify Respondent's refusal to reinstate Smouse.W.J.Ruscoe Company,166 NLRB 618, 620.At the hearing Respondent also produced evidence thatduring this long strike nails and glass had been swept upfrom the two driveways into the plant. In fact Respondentproduced a large box containing several pounds of roofingnailswhich it said had been swept from its driveways.Evidence as to how this material got where it was supposedto have been and as to who was responsible for putting thismaterial therewas conspicuouslymissing.This is so eventhough Muncy testified that on at least one occasion hespent 1 /2 hour or so intently watching Mason sitting in hisautoparked near the truckentrancethrough binocularsfrom 150-to 175-feet distance in the new office buildingwhich Respondent was having constructed at that time.Muncy thought he saw something shiney in Mason's handas it swungback and forth outside his car's open window.Of course roofing nails were at that time being used in theconstruction of Respondent's new building. It is alsonoteworthy that nobody could recall a single tire punc-tured in going in or out of either plant entrance during thewhole strike.Another incident described by Muncy was equallyremarkable. On this occasion, according to Muncy, it tookhim I and 1 /2 hours to get his car out of the employeedriveway while he was attempting to take the two Rectors,Wagoner, Palmer, and Patton to lunch. On this occasion,according to Muncy, even he was picking up nails from thedriveway.27 He testified that within seconds of the time hewould have the driveway cleared "completely" he wouldlook back again and discover more nails at his feet in thedriveway without having seen or heard anything eventhough the then picket, Betty Haney, was standing within afoot or two of him. This truly remarkable testimony,supposed to be believed and given with all due solemnity,causedme to have some questions as to Muncy'scredibility,especiallyasapparently none of his fivepassengers standing around during the episode had anyexplanation for this phenomenon of the rapidly reappear-26On appeal the Board of Review of the Ohio Bureau of EmploymentServices decided in the cases of both Adams and Miller that "The evidencedoes not establish that claimant committed an act or acts of violence duringthe strike nor did she causeinjuryto an employee,damage theproperty ofthe employee or damage the property of the Muncy Corporation."It is interesting to note from the decision of the Ohio Bureau that Muncyhad informed the Bureau that Adams'alleged act"was witnessed by Mr.ing nails either. Even without a denial by Haney, I cannoton this evidence find that she or the Union was responsiblefor this alleged plethora ofnails indriveways.Ruth (Smith) Wilson was named by Muncy as being onthe picket line when the rear window of his GTO Pontiacwas smashed apparently on July 3 sometime. Respondent'stestimony regarding this incident-the only evidence inregard to it besides Wilson's denial of knowing anythingabout it-goes beyond the remarkable and verges on thefantastic.Muncy and his brother-in-law testified as to the incident.So did William R. Royce, a security guard at Respondent'splant.According to Muncy the rear window of his GTOwas shattered about 9-9:30 p.m. as he was driving at 5-10miles per hour some 70-100 feet south on Enon Road afterleaving the employee entrance to the plant. According toRoyce he saw and heard the rear window shattered about3-3:30 p.m. as Muncy's automobile was moving in theemployees' entrance road to a stop in front of the plantoffice after having turned in from driving north on EnonRoad. According to Muncy, he thought the window hadbeen shattered by a shot gun fired by some unseen person.According to Royce, just before the crash he saw anunidentifiedman moving his arm while standing in thecenter of Enon Road. According to Muncy, a deputysheriff found a steel ball 1-1/4 inch in diameter in the rearof his automobile and gave it to Muncy. According toMuncy, the pictures of the damaged automobile admittedin evidence in the instant case were taken a day or twoafter the incident. According to Royce, these pictures weretaken the same day as the incident.It is admitted that although the sheriff arrived on thescene "very quickly" after the incident, despite Muncy'scomplaints made at the hearing that the sheriff "was notdoing his job" and "not cooperating or trying to maintainlaw and order," no arrests were made at the time nor haveany been made thereafter regarding this incident. Nor hasRespondent's labor spy, Jeffery Carter, been able to locatethe culprit, if any, despite his $100 per week salary fromRespondent allegedly for that purpose, among others.Hence this incident remains a mystery as to who, where,when, how, and why.However, in the very recent case ofLocal 918 Teamsters(Tale-Lord Manufacturing Co., Inc.),206 NLRB No. 102, acase of egg throwing during a strike, the Board expoundeda rather novel theory of union liability by finding: "Thefact that the identity of some of the egg throwers28 wasunknown is of little importance, given the fact that thenonstrikerwitnessesinvariably identified the eggs thrownas coming from the direction of the strikers." This nodoubtwillbe known as the "directional theory ofresponsibility." But even this directional theory is inappli-cable here for the simple reason that we actually cannotsaywhich way the automobile was facing when thewindow was shattered nor where the picket line, if any, wasDan Palmer,Mr. Tommy Johnson,Mr. Mike Schmidt and Mrs. PatriciaAlfred." Yet only TommyJohnson wascalled byRespondent in the instantcase.27Usually itseemed thatMuncy would telephone ahead to have theentrance swept clear before he drove inor out ofthe plant.29Actually only twoegg throwers were identifiedand only one of thosethrewan egg from the picket line. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDlocated at the time. Hence it is here necessary to use theold-fashioned Anglo-Saxon legal theory of identifying theperson or persons responsible and the method used.Hence usingonly these old-fashioned legal methods Ican only find on the evidence presented by Respondentthat the rear window of Muncy's automobile was in factshattered at some uncertain place at some unknown timeby some unknown method by some person or personsunknown and for some unknown reason. Accordingly, Imust, and hereby do, exonerate Ruth (Smith) Wilson andthe Union from any and all responsibility therefor.As for Sally Vermillion there was no evidence connectingher in any way to any misconduct during the strike.However at the Board of Review of the Ohio Bureau ofEmployment Services hearing on her claim Respondentdid accuse Vermillion of threatening an employee by thenameof Ed Dolph. Vermillion admitted having a fewwords with Dolph at the cashier's counter in a supermarketwhere Vermillion objected to Dolph's chasing her all thetimetrying to get her to marry him. Dolph was not calledas a witnessby Respondent. Certainly words between twopersons who happen to be employees of Respondent in apublic place like a shopping center over a personal matterlikemarriage cannot justify Respondent for refusing thewoman employee reinstatement to her job with heremployer.29Accordingly I must, and hereby do, find that Respon-dent has failed to establish that Brenda Miller, Ruth(Smith)Wilson, Claudette Adams, Sally Vermillion and/orRuth Smouse, or any of them, participated "in violence,intimidation, and/or threats against the Company and orits employees while on strike." Hence there is no evidenceagainstanyof the abovesufficienttowarrant theirdischarge on September 29, 1972.I also find that Respondent discharged each of the abovenamed because of their membership in and activities onbehalf of the Union and in order to rid the plant ofemployees favoring union representation in violation ofSection 8(a)(1) and(3) of the Act.Barbara Page,Phyllis Prugh, Dona Robinson, JanWilson,MarthaRussell,and Hilda FreyFollowing their application for reinstatement on Septem-ber 25, the Respondent by identical letters dated Septem-ber 29 notified the above-named strikers as follows:This is your notification of reinstatement to yourformer position at the Muncy Corporation.You are to report for work on Tuesday, October 3,1972 at 7:30 a.m. Hours are the same as in the past.On October 3 at 7:30 a.m. all the above named, exceptFrey, reported for work, punched their timecards, andreceived their job assignments. After working about 5minutes the nonstriking employees began shutting off theirmachines and gathering around the coffee machine. Soon29 TheBoard of Review also found as follows:The evidence does not establish that claimant(Vermillion) committedan act or acts of violence duringthe strike nor thatshe causedinjury toan employee,damage toproperty of the employee or damage to theproperty of the Muncy Corporation.30At the hearingRectorattemptedto show that this antiunion groupthe returnees were the only employees working. Palmerappeared at thecoffeemachineand inquired why theemployeeswerenotworking.He testified that thenonstriking employees told him that they would not workwith the returning strikers.After thereturneeshad worked approximately 30minutes,each of them was instructed to report to Palmer inthe office. Palmer told them that the other employeesrefused to work with them because of their activities duringthe strike without any specifics as to whatthe returneeswere supposed to have done. Palmer told them that hewould have to send them home. The returnees thereuponleft the plant followed by the nonstriking employees jeeringand calling them names.Palmer wasbusy for the next hour or hour and a halfhaving eachof the remainingemployeessign a sheet ofpaper at his desk headed "Refused to work with strikers.""Head Mechanic" Frank Fisher was the first employee tosign.After hisname Palmerprinted the words "Do nottrust & dont [sic] feel safe"as the reasonFisher would notwork with the returnees. As each succeeding employeesigned this list, dittomarks were inserted after thesignature for the samereason asthat given by the signingemployee for not working with the returnees.This demonstration may have appeared spontaneous tothe returnees. It was not. It had been carefully planned byHarvey Rector and Respondent.After it became known that the strikers would bereturning to work, RenaBowman,Delores Jordan, andThomas Johnson were instructed by Respondent to reportto the officefor a meeting.The meeting was attended byHarveyRector,Muncy, Palmer, and Patton for theCompany as well as the three named employees 30 Prompt-ly after themeeting began, the question of what to do whenthe strikers returned to work came up.On this point Harvey Rector testified as follows:Well, I was asked a question of, was it legal if theemployees refused to work with the striking employeesthat had offered to work. Oh, I don't-the questioncame up, they found out that they were going to becoming back to the plant. And I said, "I cannot giveyou any adviceat all becauseI happen to represent theCompany.,,Then I don't know how many questions were asked,but there were, I think, several. And one of them said tome, "Well, what would you do if we refused to workwith them?"So I said, "The only thing I can say to you is, youhad better have a sufficientreason oryou will be fired."Bowman'stestimony on this point was as follows:A.We were-well, you couldn't call it advice31Mr. Rector told us that he knew of a case where-itdidn't happen in this town, but it happened in someother town-that if we could quit work when thesewas a labor organization and that Rena Bowman was its chairman.However Rena Bowman denied the existenceof any suchorganization aswell as her alleged chairmanship thereof.31On cross-examination of Bowman,Rectorhad gotten Bowman totestifythat the Rectors had given her no "advice." MUNCYCORPORATIONpeople walked backin wantingto come to work, thatwe could quit, just walk off the job. He said-he did tellus, though,I am not advisingyou or telling you to do,.this:He said, - "Iam. just relatingthat I know ithappened."He statedthe town, but I can't rememberwhattown it was.Respondent'switness Patton supplied the name of thecase in the following testimony on the point:A.Okay.Mrs. Bowman statedthat-there's a lotof talk that employees refused to work with thereturning strikers.They heard that the strikers weregoing to be coming back.Theydo not want to workwith them, and that they wanted to know how theycould get out of working with them.Mr. Rector waspresent at this meeting.He says, "I cannot give youadvice.However I can cite you a case,"and I believe itwas the Superior Tool & Die in Akron, Ohio; one ofthose similar-very similar situations where employeesrefused to work with the returning strikers because ofacts of violence on the picket line, and a decision wasupheld in the Sixth Circuit Court, I believe.Following thismeetingRena Bowman admittedlycirculatedamong the employees and gave them theinformation which Rector had provided at the meeting.Thus Respondent provided the nonstriking employees withthe strategy as well as the assurance that a "good reason"would prevent their being discharged.Once again Bowman carried Respondent's strategy tothe nonstrikers as Respondent's agent.With Palmer's permission HildaFrey reported for workon October 4. She was met by Palmer and instructed toreport to his office and wait for him.Shortly thereafterPalmer returned to the office and informed Frey that she"had no more friends than the other strikers had." WhenFrey stated that she was there to operate a press and notfor friendship, Palmer informed her that she could notoperate all the machines and sohe would have to send herhome.By identical letters dated October 11Respondentinformed Page,Prugh,Robinson,Wilson,Russell, andFrey as follows:Because of the activitieson the picket line and theacts of violence and intimidationthat occurred and thefear that acts of violence and intimidation willcontinue,the employeesof the Muncy Corporationrefuseto work with you. The Muncy Corporation hasno reasonable alternativebut to terminate youremployment effectiveOctober 3, 1972.Enclosed finda checkfor four(4) hours pay forOctober 3, 1972 andall vacationpay accumulated priorto the strike.None of the above-named striking employees have sincebeen reinstated.32Daniel A. Donovan,etc.d/b/a New FairfieldHall Convalescent Home,206 NLRB No. 108.Coronet Casuals,Inc.,207 NLRB No. 24.SeminoleConclusions277The above-found facts require the finding here made,that Respondent refused to reinstate upon unconditionalapplicationand discharged Larry Hubbard, RichardMyers,Wayne Suttles,BrendaMiller,Ruth (Smith)Wilson, Claudette Adams, Sally Vermillion, Ruth Smouse,Barbara Page, Phyllis Prugh, Dona Robinson, Jan Wilson,Martha Russell, and Hilda Frey, all of whom had engagedin the unfair labor practice strike, because of theirmembership in and activities on behalf of the Union and inorder to discourage such membership and activities as wellas to eliminate all known prounion employees from theplant in violation of Section 8(a)(3) and (1) of the Act.As for Hubbard, Myers, and Suttles, Respondent claimsthat they were discharged for leaving the plant withoutpermission on September 22. If this were a valid reason fordischarge, then any employee who went on strike wouldlikewise be subject to discharge. Here whether permissionto leave the plant was granted or not, Respondent wellknew that each of these employees had left the plant andhad joined the strikers on an unfair labor practice strike. Infact Respondent discharged each of them for having joinedthe strike and refused them, as unfair labor practicestrikers,reinstatement in violation of Section 8(a)(1) and(3) of the Act.As for Miller, Ruth Wilson, Adams, Vermillion, andSmouse, Respondent claims that it refused these unfairlaborpractice strikers reinstatement because of their"participation in violence, intimidation and or threatsagainst the Company and/or its employees while onstrike."Respondent not only failed however to specify theactivities which each was supposed to have engaged in butalso failed to connect any of them in the evidence itpresented with any activities which would have justifiedRespondent's refusal to reinstate them as unfair laborpractice strikers 32The real reason Respondent discharged these individualswas the fact that, except for Smouse, each was a unioncommitteewomen in the plant and all were active in theUnion and during the strike. Respondent's refusal for thesereasons to reinstate unfair labor practice strikers upon theirunconditional offer to return to work at the end of thestrike constitutes a violation of Section 8(a)(1) and (3) ofthe Act.As for Page, Prugh, Robinson, Jan Wilson, Russell, andFrey Respondent contends that the nonstriking employeesrefused to work with them because of the acts of violenceand intimidationthat occurred during the strike and thefear that these acts would continue so that Respondent had"no reasonable alternative but to terminate" the returnees.In its brief Respondent expands on that and contends thatthis so-called "refusal" by the employees was "beyondcontrol ofmanagement."The facts prove otherwise.Actually the evidence not only of Bowman but also ofRector and Patton prove that employees Rena Bowman,Delores Jordan, and Tommy Johnson were called byRespondent to a meeting in the office where consultantAsphalt Refining,Inc., 207 NLRB No. 40. 278DECISIONS OF NATIONAL' LABOR RELATIONS BOARDHarvey Rector advised them that, if the nonstrikers refusedto work with the returnees, they would be discharged onlyif they did havea "good reason" for so doing. Rector evencited one of his own casesas authority therefor. Thesethree antiunion employees thereupon,as anticipated andexpected, passed this word on to the other nonstrikingemployees.When the occasion arose, the nonstrikers, aswas alsoto be anticipated in view of Rector's advice,refused to work with the returnees. Thereupon PlantSuperintendent Palmer himself provided the "good reason"mentioned above so that the returnees were dismissedrather than the nonstrikers. Thus, contrary to the brief, thiswhole operation of refusing reinstatement to the strikersfrom beginning to end was at all times under the control ofmanagement and its labor consultant. The plan wasdevised and carried out by Respondent with the aid andassistance of its chosen agents, Bowman,Jordan, andJohnson.Refusing reinstatement of unfair labor practice strikerson the grounds that the nonstriking antiunion employeeswill not work with them particularly when that allegedrefusal to work with the returning strikers is devised,encouraged, incited, and carried out by Respondent and itsagents,violated Section 8(a)(1) and(3)of the Act.33IV.THE EFFECTOF UNFAIRLABORPRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in Section III,above, and occurring in connection with Respondent'soperation described in Section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several states andtend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in numerousunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that on and after June 19,1972, Respon-dent has refused to bargain with the Union as the certifiedand duly designated representative of its employees in theappropriate unit by refusing to meet and/or refusing tobargain in good faith, I will order that Respondent, uponrequest,bargainwith Local 682,InternationalUnion,United Automobile,Aerospace and Agricultural Imple-ment Workers of America(UAW) in goodfaith and, if anagreement is reached,to embody that agreement in writingand execute the same.Having found that Respondent discriminated in regardto the hire and tenure of employment on or about33 SeeN.L.R.B. v.WeissmanCo.where the Sixth Circuit Court ofAppealsheld in 170 F.2d 952 (1948):Weissman,the ownerof the Company,doing business in its name,was of course responsible for his own acts;and Dnmmer, thegeneralmanager,was responsible to Weissman and theCompany for hisconduct.Further,we think that respondents' employeesmightreasonably have regarded its supervisors,whose conduct was chal-lenged,as representativeof the policyof respondents. It is clear enoughthat the attitude of the anti-Union group of respondents' employeesSeptember 25, 1972, of Larry Hubbard, Richard Myers,Wayne Suttles, BrendaMiller,Ruth (Smith)Wilson,Claudette Adams, Sally Vermillion, Ruth Smouse, BarbaraPage, Phyllis Prugh, Dona Robinson, Jan Wilson, MarthaRussell, and Hilda Frey because of their membership andactivities on behalf of Local 682, International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW) in violation of Section8(a)(1) and (3) of the Act, I will order that Respondentoffer each of them full and immediate reinstatement to hisor her former job, or if that job no longer exists, to asubstantially equivalent position, without prejudice to theirseniority or other rights and privileges and make her wholefor any loss of pay she may have suffered by reason of saiddiscrimination against each by payment to each of a sumofmoney equal to that which each would have earnedfrom the date of the discrimination to the date ofRespondent's offer of reinstatement with adequate protec-tion in the plant less the net earnings of each during suchperiod in accordance with the formula set forth inF.W.Woolworth Company,90 NLRB 289, with interest thereonat 6 percent per annum.Because of the type of unfair labor practices engaged inby Respondent it is clear that Respondent has anopposition to the policies of the Act in general and,therefore, I deem it necessary to order Respondent to ceaseand desist from in any manner interfering with the rightsguaranteed its employees in Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record herein, I make the following:Conclusions of Law1.Local 682, International Union, Ur}ited Automobile,Aerospace and Agricultural Implement Workers of Ameri-ca (UAW), is a labor organization within the meaning ofSection 2(5) of the Act.2.By discriminating in regard to the hire and tenure ofemployment of Larry Hubbard, Richard Myers, WayneSuttles,Brenda Miller, Ruth (Smith) Wilson, ClaudetteAdams, Sally Vermillion, Ruth Smouse, Barbara Page,PhyllisPrugh,Dona Robinson, Jan Wilson, MarthaRussell, and Hilda Frey by discharging and/or refusingreinstatement to each of them on or about September 29,1972, because of their membership and activities on behalfof said Union and in order to discourage such membershipand activities, Respondent has engaged in and is engagingin unfair labor practices in violation of Section 8(a)(1) and(3) of the Act.3.All production and maintenance employees includ-ing janitors and truckdnvers employed at Respondent'splant located at 2601 Enon Road, Enon, Ohio, butexcluding all office clerical employees, professional em-ployees, guards and supervisors as defined in the Actwas encouraged,and tacitly,ifnotopenly, approved by respondentWeissman,and thedefensethathe was under no obligationto protecthis Union employeesiswithout merit.Fred P.WeissmanCo, 71 NLRB 147 and 69 NLRB 1002Brown GarmentManufacturing Co,62 NLRB 857.RiversideManufacturing Co.,20 NLRB394,AltamontShirt Corporation,131 NLRB 112Actang, Inc.,193 NLRB 86.TheSuperior Tool & Die Case, supra,is clearly inapposite under the factshere. MUNCY CORPORATIONconstitutetheappropriate unit for the purposes ofcollective bargainingwithin themeaning ofSection 9(b) ofthe Act.4:At alltimes since September10, 1970, Local 682,InternationalUnion, United Automobile, Aerospace andAgriculturalImplementWorkers of America (UAW) hasbeen,and still is, the exclusiverepresentative of allemployees in the aforesaidappropriate unit within themeaning of Section9(a) of the Act.5.By refusing on and afterJune 19, 1972, to meetand/or bargain ingood faith with the Union as suchexclusive certified representativeof its employees in the279aforesaid appropriate unit,Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.6.By the numerous acts of Respondent and itssupervisors above found Respondent has interfered with,restrained,and coerced its employees in the rightsguaranteed them in Section 7 of the Act in violation ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]